DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (Pub. No: US 20160044639 A1) in view of Hampel (Pub. No: US 20160095034 A1) and Zhang et al (Pub. No: US 20150215827 A1).
Regarding claim 1, Yi et al discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), the method comprising: receiving (UE 10: a UE transmit/receive data via a PDSCH, which is a physical channel, using a DL-SCH which is a transmission channel), from a centralized unit (CU), a message including a radio resource control (the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the 
However, Yi et al does not specifically teach that that the centralized unit is associated with a packet data convergence protocol layer, and wherein the source distributed is associated with a radio link control layer and a medium access control layer.
On the other hand, Hampel, from the same field of endeavor, discloses a source base station that sends a handover request message to the target base station, which may include context information to prepare the target base station to serve the UE. The target base station may configure resources for the incoming UE, and send a handover request acknowledge message to the source base station, which may include RRC information to be passed on to the UE . The source base station may then direct the UE to perform the handover, and pass a status transfer message to the target base station with Packet Data Convergence Protocol bearer status information. The UE may attach to the target base station via a random access procedure. Note that the MAC layer may also use hybrid automatic repeat request to provide retransmission at the MAC layer to improve link efficiency. In the control plane, the radio resource protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and the base stations 105 (paragraph 0061, 0017, 0082- 0084, 0088). In addition, the RACH procedure may include transmitting an RRC connection re-establishment request including the cell radio network temporary identity, the cell identification, security verification information, 
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the 
Regarding claim 2, Yi et al as modified discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), further comprising: receiving (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0060, 0065, 0066), from the UE (UEs 10), a measurement report including information on one or more neighboring cells (scheduling and transmitting of Broadcast Channel 
Regarding claim 3, Yi et al as modified discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), wherein the handover (reconfiguration procedure at MeNB handover) comprises a mobility from the source DU to a target DU in the CU (MME selection for handovers with MME change, SGSN selection for handovers to 2G or 3G 3GPP access networks, Roaming, Authentication, Bearer management functions including dedicated bearer establishment; paragraph 0048, 0156; in addition, the PDCP entity is re-established based on the RRC reconfiguration message; paragraph 0010-0011, 0107-0108), and wherein the target DU (eNodeB 20 may perform functions of selection for gateway 30, routing toward the gateway during a Radio Resource Control activation, scheduling and transmitting of paging messages, scheduling and transmitting of Broadcast Channel information; in addition, the primary component carrier is the carrier used by a base station to exchange traffic and control signaling with a user equipment; paragraph 0050, 0069-0071) is associated with  the RLC layer 
	  Regarding claim 4, Yi et al as modified discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), wherein, in case that the RRC reconfiguration message (the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure) includes an indicator to perform a retransmission of PDCP data, a RLC is re-established and the retransmission of the PDCP data is performed (PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode; paragraph 0107-0108).
Regarding claim 6, Yi et al discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), the method comprising: generating (generate RLC PDUs of appropriate size from the incoming RLC SDUs ; the SeNB generates the signaling towards the UE; paragraph 0095, 0148) a radio resource control reconfiguration for a user equipment (the target eNB prepares RRCConnectionReconfiguration message including mobilityControlInformation which triggers handover; paragraph 0156); and transmitting (a transmitter configured to transmit the transmission or reception timing information to the network), to the UE (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0060, 0065, 0066) via a source distributed unit (the source 
However, Yi et al does not specifically teach that that the centralized unit is associated with a packet data convergence protocol layer, and wherein the source distributed is associated with a radio link control layer and a medium access control layer.
On the other hand, Hampel, from the same field of endeavor, discloses a source base station that sends a handover request message to the target base station, which may include context information to prepare the target base station to serve the UE. The target base station may configure resources for the incoming UE, and send a handover request acknowledge message to the source base station, which may include RRC information to be passed on to the UE . The source base station may then direct the UE to perform the handover, and pass a status transfer message to the target base station with Packet Data Convergence Protocol bearer status information. The UE may attach to the target base station via a random access procedure. Note that the MAC layer may also use hybrid automatic repeat request to provide retransmission at the MAC layer to improve link efficiency. In the control plane, the radio resource protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and the base stations 105 (paragraph 0061, 0017, 0082- 0084, 0088). In addition, the RACH procedure may include transmitting an RRC connection re-establishment request including the cell radio network temporary identity, the cell identification, security verification information, and a cause for re-establishment. The base station receiving the request may respond with either 
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the reordering process is based on a PDCP reordering indication received from the MeNB in a radio 
	 Regarding claim 7, Yi et al as modified discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), further comprising: receiving (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0060, 0065, 0066), from the UE (UEs 10), a measurement report including 
	  Regarding claim 8, Yi et al as modified discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), wherein the handover (reconfiguration procedure at MeNB handover) comprises a mobility from the source DU to a target DU in the CU (MME selection for handovers with MME change, SGSN selection for handovers to 2G or 3G 3GPP access networks, Roaming, Authentication, Bearer management functions including dedicated bearer establishment; paragraph 0048, 0156; in addition, the PDCP entity is re-established based on the RRC reconfiguration message; paragraph 0010-0011, 0107-0108), and wherein the target DU (eNodeB 20 may perform functions of selection for gateway 30, routing toward the gateway during a Radio Resource Control activation, scheduling and transmitting of paging messages, scheduling and transmitting of Broadcast Channel information; in addition, the primary component carrier is the carrier used by a base station to exchange traffic and control signaling with a user equipment; paragraph 0050, 0069-0071) is associated with a RLC layer and 
	Regarding claim 9, Yi et al as modified discloses a method (15f, fig. 18) performed by a source distributed unit (paragraph 0046-0047, 0065), wherein, in case that the RRC reconfiguration message (the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure) includes an indicator to perform a retransmission of PDCP data, a RLC is re-established and the retransmission of the PDCP data is performed (PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode; paragraph 0107-0108).  
Regarding claim 11, Yi et al discloses an apparatus (15f, fig. 18) of a source distributed unit (paragraph 0046-0047, 0065), the apparatus comprising (the apparatus may comprise a DSP/microprocessor 110 and RF module transceiver 135): at least one transceiver (135 of fig. 5);  
However, Yi et al does not specifically teach that that the centralized unit is associated with a packet data convergence protocol layer, and wherein the source distributed is associated with a radio link control layer and a medium access control layer.
On the other hand, Hampel, from the same field of endeavor, discloses a source base station that sends a handover request message to the target base station, which may include context information to prepare the target base station to serve the UE. The target base station may configure resources for the incoming UE, and send a handover request acknowledge message to the source base station, which may include RRC information to be passed on to the UE . The source base station may then direct the UE to perform the handover, and pass a status 
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the reordering process is based on a PDCP reordering indication received from the MeNB in a radio resource control signal, a medium access control element, or a physical layer signal. The PDCP circuitry is further to initiate a timer related to the reordering process; and stop the reordering process upon expiration of the timer (paragraph 0076-0077, 0094-0095). Furthermore, the UE 205 may provide the indication in a PDCP status report. For instance, the PDCP status report may be configured based on an information element (IE) received by the UE 205 from an entity of the core network. The information element (IE) may be called “PDCP-Config” and may be used to configure a periodic transmission by the UE 205 of a PDCP status report to the MeNB 215. The PDCP-Config IE, may include an indication of a timer that may be referred to as a “prohibit timer “(paragraph 0032, 0034). In addition, the MeNB 215 may include the PDCP status report request in an RRC signal, a MAC CE, or a physical layer signal. The RRC signal could include, for example, an RRCConnectionReconfiguration message, which may trigger the UE 205 to disconnect from the SeNB 225 (paragraph 0035, 0036, 0039, 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the modified system of Hampel and Yi in order to provide a 
	Regarding claim 12, Yi et al as modified discloses an apparatus (15f, fig. 18) of a source distributed unit (paragraph 0046-0047, 0065), wherein the at least one processor is further configured to: receive (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0060, 0065, 0066), from the UE (UEs 10), a measurement report including information on one or more neighboring cells (scheduling and transmitting of Broadcast Channel information, dynamic allocation of resources to UEs 10 in both uplink and downlink, configuration and provisioning of eNodeB measurements; in addition, the MeNB can provide the latest measurement results for the SCG cells requested to be added and SCG serving cells ; paragraph 0049-0050); and transmit, to the CU, the measurement report, wherein the RRC reconfiguration message (the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) is associated with a handover to reset a MAC entity and to re-establish a RLC entity in the UE (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125).
	Regarding claim 13, Yi et al as modified discloses an apparatus (15f, fig. 18) of a source distributed unit (paragraph 0046-0047, 0065), wherein the handover (reconfiguration procedure at MeNB handover) comprises a mobility from the source DU to a target DU in the CU (MME selection for handovers with MME change, SGSN selection for handovers to 2G or 3G 3GPP 
	Regarding claim 14, Yi et al as modified discloses an apparatus (15f, fig. 18) of a source distributed unit (paragraph 0046-0047, 0065), wherein, in case that the RRC reconfiguration message (the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure) includes an indicator to perform a retransmission of PDCP data, a RLC is re-established and the retransmission of the PDCP data is performed (PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode; paragraph 0107-0108).
Regarding claim 16, Yi et al discloses an apparatus (15f, fig. 18) of a central unit (paragraph 0046-0047, 0065), the apparatus comprising (the apparatus may comprise a 
However, Yi et al does not specifically teach that that the centralized unit is associated with a packet data convergence protocol layer, and wherein the source distributed is associated with a radio link control layer and a medium access control layer.
On the other hand, Hampel, from the same field of endeavor, discloses a source base station that sends a handover request message to the target base station, which may include context information to prepare the target base station to serve the UE. The target base station may configure resources for the incoming UE, and send a handover request acknowledge 
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the reordering process is based on a PDCP reordering indication received from the MeNB in a radio resource control signal, a medium access control element, or a physical layer signal. The PDCP circuitry is further to initiate a timer related to the reordering process; and stop the reordering process upon expiration of the timer (paragraph 0076-0077, 0094-0095). Furthermore, the UE 205 may provide the indication in a PDCP status report. For instance, the PDCP status report may be configured based on an information element (IE) received by the UE 205 from an entity of the core network. The information element (IE) may be called “PDCP-Config” and may be used to configure a periodic transmission by the UE 205 of a PDCP status report to the MeNB 215. The PDCP-Config IE, may include an indication of a timer that may be referred to as a “prohibit timer “(paragraph 0032, 0034). In addition, the MeNB 215 may include the PDCP status report request in an RRC signal, a MAC CE, or a physical layer signal. The RRC signal could include, for example, an RRCConnectionReconfiguration message, which may trigger the UE 205 to disconnect from the SeNB 225 (paragraph 0035, 0036, 0039, 0042). Therefore, it 
	Regarding claim 17, Yi et al as modified discloses an apparatus (15f, fig. 18) of a central unit (paragraph 0046-0047, 0065), wherein the at least one processor is further configured to: receive (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0060, 0065, 0066), from the UE (UEs 10), a measurement report including information on one or more neighboring cells (scheduling and transmitting of Broadcast Channel information, dynamic allocation of resources to UEs 10 in both uplink and downlink, configuration and provisioning of eNodeB measurements; in addition, the MeNB can provide the latest measurement results for the SCG cells requested to be added and SCG serving cells ; paragraph 0049-0050), wherein the RRC reconfiguration message (the UE may perform the 
	Regarding claim 18, Yi et al as modified discloses an apparatus (15f, fig. 18) of a central unit (paragraph 0046-0047, 0065), wherein the handover (reconfiguration procedure at MeNB handover) comprises a mobility from the source DU to a target DU in the CU (MME selection for handovers with MME change, SGSN selection for handovers to 2G or 3G 3GPP access networks, Roaming, Authentication, Bearer management functions including dedicated bearer establishment; paragraph 0048, 0156; in addition, the PDCP entity is re-established based on the RRC reconfiguration message; paragraph 0010-0011, 0107-0108), and wherein the target DU (eNodeB 20 may perform functions of selection for gateway 30, routing toward the gateway during a Radio Resource Control activation, scheduling and transmitting of paging messages, scheduling and transmitting of Broadcast Channel information; in addition, the primary component carrier is the carrier used by a base station to exchange traffic and control signaling with a user equipment; paragraph 0050, 0069-0071) is associated with a RLC layer and a MAC layer (the MME provides various functions including NAS signaling to eNodeBs 20, NAS signaling security; perform an exchange of RRC signaling and MAC control element; inter-eNB control plane signaling for dual connectivity is performed by means of X2 interface signaling; control plane signaling towards the MME is performed by means of S1 interface signaling; paragraph 0048-0049, 0077).  
. 
Allowable Subject Matter
Claims 5, 10, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 11-14, 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641


/MARCEAU MILORD/
Primary Examiner, Art Unit 2641